Citation Nr: 1215479	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Board decided the matter of entitlement to an effective date prior to June 30, 2006 for service connection for PTSD and remanded the issue currently on appeal to the RO, together with the issue of service connection for residuals of bilateral toe surgeries.  In January 2012, the RO granted service connection for tinea pedis of the feet, claimed as residuals of toe surgeries, and so that issue is no longer on appeal.  

There had been a Board hearing before a Veterans Law Judge in July 2010.  However, the individual who conducted the hearing no longer works for the Board.  When the Veteran was informed in March 2012 that the person who conducted the July 2010 hearing no longer works for the Board, he elected to have a hearing before another Veterans Law Judge.  Accordingly, the matter of a higher initial rating for PTSD is being remanded to the RO for such action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There had been a hearing before a former Veterans Law Judge of the Board at the RO in July 2010.  The individual who conducted that hearing no longer works for the Board.  The Veteran is entitled to have a Board hearing, and to have a Judge who conducts a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107 (West 2002).  The Veteran elected in March 2012 to have a Board hearing before another Veterans Law Judge at the RO (Travel Board hearing).  He did not check the box to request a Board videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO (or a Board videoconference hearing if he subsequently elects such a hearing).  After the hearing is conducted, or in the event the Veteran fails to appear for the hearing or otherwise cancels his hearing request, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


